 



Exhibit 10.10
 
MERCHANDISE SERVICING AGREEMENT
 
THIS AGREEMENT is made and entered into as of the 1st day of April 2002, by and
between American Consolidation, Inc., 500 Washington Avenue, Carlstadt, New
Jersey 07512 (“ACI”) and Aeropostale, Inc., 35 Continental Drive Wayne NJ 07470.
(“Customer”).
 
W I T N E S S E T H
 
WHEREAS, Customer is engaged in the retail business and the sale of merchandise
customarily available therein; and
 
WHEREAS, ACI receives, processes, marks, picks, consolidates, packs, manifests
and loads merchandise at its facility located at 500 Washington Avenue,
Carlstadt, New Jersey (the “ACI Facility”); and
 
WHEREAS, Customer desires to have ACI perform and ACI is willing to provide to
Customer all receiving, processing, marking, consolidating, picking, packing,
manifesting, and loading services for Customer’s merchandise sent to ACI at
Customer’s discretion (the “Merchandise”) subject to the terms and conditions
specified herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 

1.   Term

 
The term of this Agreement shall be for an initial term of five (5) years
commencing as of April 1, 2002 and ending March 31, 2007. Customer shall have
the option to extend this Agreement for an additional five (5) year period
commencing as of April 1, 2007 and ending March 31, 2012 upon terms mutually
agreed upon. Customer will notify ACI with its intent to exercise its option to
renew within 120 days of the expiration of the initial term.
 

2.   Termination

 
In the event there is a breach of any term of this Agreement by ACI, including
but not limited to ACI’s failure to provide the Services, materials and
equipment pursuant to the standards set forth herein, Customer shall notify ACI
of such breach in writing and ACI shall have thirty (30) days to cure such
breach. In the event ACI has not cured the breach within such time, Customer
shall have the right to terminate this Agreement upon three (3) days notice to
ACI.
 
Customer shall have right to terminate this Agreement: (a) upon thirty (30) days
notice to ACI, if a substantial change in ownership of ACI occurs,
(b) immediately in the event ACI seeks bankruptcy protection or assigns a
substantial portion of its assets for the benefits of creditors, or
(c) immediately after an Event of Force Majeure, as hereafter defined in
Section 12, continues for ninety (90) days.
 
In addition, in the event Customer terminates this Agreement during the initial
term prior to March 31, 2007, the expiration date set forth in Section 1, other
than due to ACI’s breach of its obligations under this Agreement, Customer
agrees to reimburse ACI for the unamortized value of the material and equipment
upgrades, which material and equipment shall be amortized over a five (5) year
period, made to the ACI Facility at the request of Customer during the calendar
year 2002.
 

3.   Services, Materials and Equipment Provided By ACI

 
During the term of this Agreement, ACI shall provide the distribution services
for Customer according to the performance standards as set forth in Exhibit A
(the “Services”), which Exhibit may be amended from time to time upon written
agreement by both parties hereto.
 
In addition ACI will provide, at its sole cost and expense, the ACI Facility,
utilities, insurance, all merchandise handling equipment including
consolidation, manifesting and sortation systems, a Pro Handling rapidpack
system


50



--------------------------------------------------------------------------------



 



and management and labor necessary for the efficient performance of its
obligations herein. Notwithstanding Section 5(a) of this Agreement, the parties
understand that ACI is specifically providing new scanners, radio frequency or
other, manifesting and sortation equipment, and software which is part of ACI’s
new material handling system, which is compatible with the Customer’s existing
computer hardware and software
 

4.   Representations and Warranties of ACI

 
ACI makes the following representations and warranties to Customer on a
continuing basis:
 
(a) ACI is a corporation duly organized, validly existing, and in good standing
under the laws of the State of New Jersey and has the requisite power and
authority and the legal right, without violating its certificate or articles of
incorporation or bylaws or any agreement with any third party or any applicable
law, rule, regulation or governmental or judicial decree, to conduct its
business as presently conducted and hereafter contemplated to be conducted and
to execute, deliver and perform this Agreement.
 
(b) This Agreement has been duly executed and delivered by ACI and constitutes
the legal, valid, and binding obligation of ACI.
 
(c) ACI is Solvent.
 
(d) No contract, lease agreement, or other instrument to which ACI is a party or
by which either ACI is bound, and no provision of applicable law, materially and
adversely affects or may so affect the financial condition, business, property
or prospects of ACI or ACI’s ability to perform this Agreement.
 
(e) ACI shall comply with all present and future laws, statutes, ordinances,
rulings, regulations, orders and requirements of all federal, state, municipal,
county and other government agencies and authorities relating to the ACI
Facility, and shall obtain and keep in full force and effect all necessary
licenses, permits and similar authorizations from governmental authorities
required to perform its obligations hereunder.
 

5.   Customer’s Responsibilities

 
(a) Customer will provide, at its sole cost, all the materials and equipment set
forth in Exhibit B attached hereto and made a part hereof (the “Customer
Equipment”). In addition, Customer will be responsible for the cost of all
inbound and outbound freight associated with the processing of its Merchandise.
 
(b) Customer will provide the personnel to:
 
(i) Act as an information resource for ACI in the event ongoing operational
issues arise.
 
(ii) Handle all systems (AS 400 & Island Pacific) problems.
 
(iii) Handle all communications with vendors regarding shipments which are
received at the ACI Facility.
 
(iv) Handle all freight negotiations and payment of freight bills.
 

6.   Fees and Payment Terms

 
(a) As ACI’s entire and full compensation for its provision of the Services,
materials and equipment set forth in Section 3 hereof, and any necessary and
related costs or expenses incurred by ACI in the course of providing the
Services, materials and equipment, Customer shall pay ACI the fees set forth in
Exhibit C attached hereto and made a part hereof.
 
(b) Customer shall make payment to ACI of all correctly stated amounts within
seven (7) days of Customer’s receipt of the invoice.
 

7.   Right to Audit

 
ACI agrees to allow Customer’s personnel to inspect and to perform an operation
field audit of the Services and the ACI Facility and to inspect and audit ACI’s
invoicing and records which relate to the Services performed on the


51



--------------------------------------------------------------------------------



 



Merchandise as Customer deems necessary in its sole discretion at times during
any business hours in which ACI operates and upon reasonable notice to ACI.
 

8.   Shortages and Damages to Merchandise

 
ACI shall be responsible and liable to Customer for the cost to Customer of
lost, damaged or misplaced Merchandise. The cost to Customer shall be the
greater of (i) the book value of the Merchandise as determined by the invoice
cost plus per unit processing cost or (ii) if ACI has been reimbursed by virtue
of an insurance claim, the total amount of such reimbursement. Customer shall
notify ACI of any shortage or damage to the Merchandise within thirty (30) days
of ACI’s receipt of the Merchandise.
 

9.   Insurance

 
ACI shall, at all times during the term of this Agreement, and at its sole cost
and expense, obtain and maintain the following insurance written by insurance
companies reasonably acceptable to Customer having a minimum rating of A-X in
the most recently published A.M. Best’s Guide, and admitted and licensed to
provide insurance in the states in which the Services will be performed:
 
(a) All-risk property insurance upon the Merchandise in ACI’s possession in an
amount equal to the full replacement cost of the Merchandise;
 
(b) Commercial general liability insurance (including contractual liability
coverage specifically covering ACI’s obligations hereunder) written on an
occurrence basis in amounts of Five Million Dollars ($5,000,000.00) combined
single limit per occurrence with respect to bodily injury (including death),
personal injury and property damage;
 
(c) Workers’ compensation insurance covering all of its employees to the full
extent required of all states in which ACI performs services under this
Agreement;
 
(d) Employers’ liability insurance with a limit of not less than One Million
Dollars ($1,000,000.00) for each accident and One Million Dollars
($1,000,000.00) for disease.
 
(e) Business income interruption insurance in an amount not to exceed
$500,000.00 per occurrence.
 
The insurance policies, other than the workers’ compensation insurance policy,
shall name Customer as an additional insured. Such insurance coverage shall
commence as of the date of this Agreement and ACI promptly shall deliver to the
Customer the policies of such insurance, or certificates thereof, and with
respect to each renewal policy, at least thirty (30) days prior to the
expiration of the policy it renews. All insurance policies maintained by ACI
shall provide that such policies name Customer as loss payee and shall not be
amended or canceled without at least thirty (30) days prior written notice to
Customer. In the event ACI does not obtain the insurance required under this
Agreement, ACI shall be in default of this Agreement and Customer, in addition
to its remedies at law and equity and as may be found elsewhere in this
Agreement, may obtain such insurance on behalf of ACI. Customer shall have the
option of (i) offsetting the cost of such insurance against any amounts payable
by Customer to ACI until fully reimbursed, or (ii) invoicing ACI for such
insurance, in which event ACI shall pay such invoice within fifteen (15) days
after the invoice date together with any the maximum rate of interest that may
be legally charged.
 
The required liability insurance may be carried under a “blanket policy”
covering other work of ACI, provided that if the blanket policy contains an
aggregate limit, the limit will apply on a per location basis.
 
Such policies shall provide for a waiver of any right of subrogation that the
insurer may acquire against Customer.
 
It is the express intention of the parties to this Agreement that ACI shall
cause such insurance coverages to be provided on a “primary” basis, regardless
of any other insurance Customer may elect to purchase and maintain. Accordingly,
no liability coverage required of ACI shall be subject to an “excess” or
“pro-rata” type of other insurance clause, nor shall any such coverage be
subject to any clause which would be contrary to the aforesaid intent of the
parties. Any coverage purchased by Customer will be excess for Customer only and
not provide any coverage for ACI.


52



--------------------------------------------------------------------------------



 



10.   Indemnification

 
ACI shall indemnify, defend and hold harmless Customer, its affiliates and their
respective directors, officers, employees and agents from and against any and
all damages, costs, losses, liability and expenses (including reasonable
attorneys fees) in connection with any and all actions or threatened actions
arising out of: (a) the use by ACI of any Customer Equipment, (b) the
performance by ACI of the Services, or (c) the breach of ACI of any term of this
Agreement, provided that such indemnification obligation shall not arise in
circumstances where the claim in question arose solely from any grossly
negligent, intentional, wrongful or unlawful act or omission of Customer.
 

11.   Effect of Termination

 
Upon the termination of this Agreement, ACI shall fully perform all Services
with respect to all Merchandise delivered to ACI prior to the effective date of
such termination. Customer shall pay for all Services performed by ACI prior to
the effective date of such termination. Each party also agrees to perform all
other obligations on its part which, by the terms of this Agreement, are
required to be performed upon termination thereof.
 

12.   Force Majeure

 
Neither party to this Agreement shall be liable for any default hereunder due to
act of God, riot, accident, strikes, labor disputes, work stoppages, fires,
floods, acts of a public enemy, acts of the United States Government, war or
other unforeseeable cause beyond its control and without its fault or negligence
(an “Event of Force Majeure”). Each party hereto shall notify the other in
writing of any such unforeseeable causes beyond its control which may have
delayed or may delay the performance of its obligations pursuant to this
Agreement. When ACI has, for any reason, failed to perform the Services
hereunder because of an Event of Force Majeure or given notice hereunder that it
will fail to make such delivery because of any Event of Force Majeure, Customer
shall have the right, for a period of not less than thirty (30) days, to have
the Services performed by sources other than ACI, provided that Customer’s
commitment to have such Services performed by sources other than ACI.
Notwithstanding anything contained herein to the contrary, in the event any
Event of Force Majeure, ACI shall have a period of ten (10) days from the date
of said occurrence to have the Services performed with respect to the
Merchandise from another source. In the event ACI is unable to provide such
alternate source to have the Services performed within such 10-day period,
Customer shall have the right to have the Services performed through an
alternate source, and any difference in the cost of having the Services
performed by an alternate source and the cost of Services provided under this
Agreement shall be immediately reimbursed by ACI to Customer. The failure of ACI
to perform the Services due to an Event of Force Majeure shall not be deemed to
be a breach of any provision of this Agreement; provided that ACI commences
performing Services with respect to the Merchandise within ninety (90) days
after an Event of Force Majeure or after notice to Customer of any Event of
Force Majeure.
 

13.   Alternate Dispute Resolution

 
If there is a controversy or dispute arising out of, related to or involving
this Agreement that is not resolved by negotiation and agreement of the parties
within 30 calendar days of the controversy or dispute arising, such controversy
or dispute shall be resolved exclusively through binding, conclusive and
confidential alternate dispute resolution (“ADR”) pursuant to the New Jersey
Alternate Procedure for Dispute Resolution Act (“NJADR Act”), N.J.S.A. 2A:23A-1
et seq, by submission to an umpire mutually selected by the parties. If the
parties are unable to mutually agree upon an umpire, each party shall designate
a former federal judge or New Jersey Supreme Court justice of Superior Court
judge and the umpire shall be selected as between them by the flip of a coin.
The ADR shall be held in Wayne, New Jersey, and shall then proceed in accordance
with the NJADR Act but shall be conducted confidentially. The decision of the
umpire shall be binding upon the parties hereto and the parties hereby waive and
relinquish right of appeal afforded by the NJADR Act. The cost of the umpire
shall be borne equally by the parties, unless the umpire decides based on
equitable principles to apportion such costs in a different manner.
 

14.   Confidentiality

 
ACI shall, from time to time, gain access to certain proprietary business
information (including, without limitation, information relating to Customer’s
business activities, cost of doing business and the cost of supplies


53



--------------------------------------------------------------------------------



 



purchased hereunder) (“Proprietary Information”) of Customer which is
confidential in nature. ACI agrees to hold all such Proprietary Information in
trust and confidence for the exclusive benefit of Customer. ACI shall not
disclose or divulge, nor permit any disclosure of, any Proprietary Information
to any entity not a party to this Agreement, nor shall ACI appropriate or use
any Proprietary Information to benefit itself or any other entity. ACI shall
also inform any of its respective affiliates or subsidiaries and their
respective directors, officers, employees and agents thereof (“Agent”) providing
Services hereunder of the terms of this Section of this Agreement. ACI shall be
responsible for its respective Agent’s failure to comply with the terms of this
Section and any liability arising therefrom.
 
ACI and Customer agree that any disclosure or use of the Proprietary Information
other than for the exclusive benefit of Customer will cause irreparable harm to
Customer and that money damages alone would be an inadequate remedy for any
disclosure or unauthorized use of the Proprietary Information by ACI. Therefore,
ACI and Customer agree that Customer shall be entitled to obtain specific
performance, injunctive relief or any other remedy available at law or in equity
in the event of such disclosure or unauthorized use. This Section 14 shall
survive the termination of this Agreement.
 

15.   Relationship of the Parties

 
The relationship between Customer and ACI under this Agreement shall be solely
that of vendor and vendee. It is expressly understood and agreed by the parties
hereto that nothing in this Agreement, its provisions, or the transactions and
relationships contemplated hereby shall constitute either party as an agent,
employee, partner, or legal representative of the other for any purpose
whatsoever, nor shall either party hold itself out as such. Neither party to
this Agreement shall have the authority to bind or commit the other party hereto
in any manner or for any purpose whatsoever but rather each party shall, at all
times, act and conduct itself in all respects and events as an independent
contractor. In no event shall the employees or contractors of ACI or any other
person performing the Services hereunder be deemed to be the employees of
Customer. This Agreement creates no relationships of joint ventures, partners,
associates, or principal or agents between the parties hereto. ACI agrees that
neither it nor any of it officers or affiliates will at any time, either during
or after the termination of this Agreement, directly or indirectly, in any
manner use the name of Customer or any trade, trademark, service mark, or logo
of Customer without Customer’s prior written permission. In no event shall the
employees or contractors of ACI or any other person performing the Services
hereunder be deemed to be the employees of Customer.
 

16.   Assignment

 
This Agreement may not be assigned by either party hereto except with the prior
written consent of the other party, which consent will not unreasonably be
withheld or delayed, and any attempted assignment in violation of this provision
shall be void.
 

17.   Administrative Expenses

 
Each party hereto shall pay all of its own administrative expenses (including,
without limitation, the fees and expenses of their agents, representatives,
counsel and accountants, incident to the preparation of this Agreement).
 

18.   Successors and Assigns

 
This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto.
 

19.   Title to Merchandise and Customer Equipment

 
(a) Title to and ownership of the Merchandise shall, at all times, rest solely
with the Customer. ACI shall not act in a manner which is inconsistent with
Customer’s title thereto including, but not limited to, causing or allowing any
lien or security interest for the benefit of any ACI creditor to attach to the
Merchandise. In the event that any such security interest or lien attaches to
such Merchandise, ACI agrees to pay the same and have it discharged of record,
promptly, and to take such action as may be required to reasonably and legally
object to such security interest or lien or to have such security interest or
lien removed from such Merchandise, including, without


54



--------------------------------------------------------------------------------



 



limitation, completing and signing any documents, acknowledgments or other
documentation requested by Customer.
 
ACI hereby waives any right to lien against any Merchandise which may be located
in the ACI facility. Customer may make, in its sole discretion, any and all UCC
informational filings regarding its ownership interest in its equipment and the
Merchandise. ACI agrees to cooperate with Customer in making such filings and
take all reasonable action to complete such filings as requested by Customer.
 
(b) In the event ACI causes or allows any such security interest of lien to
attach to Customer’s property rights in and to the Merchandise, which security
interest or lien is not removed within thirty (30) days, Customer shall have the
right to terminate this Agreement immediately after such thirty (30) day period
cure period.
 
(c) The Customer Equipment shall at all times remain the sole and exclusive
property of Customer and shall not be used for any purpose except as
specifically directed by Customer. ACI shall not permit any security interest,
lien or other encumbrance (“Encumbrance”) to attach to any Customer Equipment or
Merchandise and in the event any such Encumbrance attaches to any Customer
Equipment or Merchandise, ACI will pay to have it discharged of record promptly,
and to take such action as may be required to reasonably and legally object to
such security interest or lien or to have such security interest or lien removed
from such property. ACI hereby waives any right to lien against any property of
Customer, including any Customer Equipment and Merchandise which may be located
at the ACI Facility. Customer may make, in its sole discretion, any and all UCC
informational filings regarding its ownership interest in the Customer Equipment
and the Merchandise. ACI agrees to cooperate with Customer in making such
filings and take all reasonable action to complete such filings as requested by
Customer at Customer’s cost and expense. Customer shall be responsible for the
cost of maintenance of the Customer Equipment located at the ACI Facility and
ACI agrees to notify Customer of the need for any non-routine maintenance on the
equipment and Customer agrees to keep all of the Customer Equipment in a
condition which enables ACI to perform the Services for Customer herein. Upon
termination of this Agreement, all such Customer Equipment shall be returned
forthwith to Customer in the condition such Customer Equipment was delivered to
ACI, reasonable wear and tear excepted. ACI hereby agrees that it will assume
all risk of loss on the Merchandise and Customer Equipment owned by Customer
from the time of its receipt of such Merchandise or Customer Equipment until
such time as Customer subsequently receives such Merchandise or Customer
Equipment. ACI shall replace or repair, at its sole cost and expense, any
Customer Equipment which is lost, stolen, damaged, destroyed or otherwise
unavailable for use or return to Customer.
 

20.   Waiver of Breach

 
The waiver by any party to this Agreement of any breach or violation of any
provision of this Agreement by the other party hereto shall not operate or be
construed to be a waiver of any subsequent breach of violation thereof.
 

21.   Governing Law and Severability

 
This Agreement shall be governed by and interpreted in accordance with the
substantive and procedural laws of the State of New Jersey. The terms and
conditions of this Agreement are hereby deemed by the parties to be severable,
and the invalidity or unenforceability of any one or more of the provisions of
this Agreement shall not affect the validity or enforceability of the other
provisions hereof.


55



--------------------------------------------------------------------------------



 



22.   Notices

 
Any notice contemplated by or required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or sent
by nationally recognized carrier or by registered or certified mail, return
receipt requested, to the parties’ respective addresses below, or to such other
addresses either of the parties hereto may hereinafter designate in writing:
 
American Consolidation, Inc.
500 Washington Avenue
Carlstadt, New Jersey 07072
Attn: Steven Sacharoff, Chief Executive Officer
 
Aeropostale, Inc.
35 Continental Drive
Wayne, New Jersey 07470
Attn: John Mills, Chief Operating Officer


56



--------------------------------------------------------------------------------



 



THIS AGREEMENT reflects the complete understanding of the parties and
constitutes their entire agreement, all prior negotiations, representations and
statements having been merged herein. This Agreement, including the Exhibits
hereto, may not be changed or amended orally but only in writing signed by both
parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement by the signature of
their respective, duly authorized corporate officers as of the day and year
first above written.
 
AMERICAN CONSOLIDATION, INC.
 

  By:  /s/  Steven Sacharoff



Steven Sacharoff,
Its Chief Executive Officer
 
AEROPOSTALE, INC.
 

  By:  /s/  John S. Mills


John S. Mills
Its Chief Operating Officer


57



--------------------------------------------------------------------------------



 



 
Exhibit A
 
Services and Performance Standards to be Provided by ACI
 
SERVICES
 
(a) Schedule deliveries within twenty-four (24) hours of request for appointment
based upon Customer’s monthly plan.
 
(b) Receive, Check, Mark (where applicable), Pick, Pack, Consolidate, Manifest
and Ship merchandise in accordance with customer’s standard policies and
procedures attached hereto as Attachment 1 to Exhibit A.
 
(c) Process all documentation related to the warehouse and distribution system
including but not limited to, Appointment Log, Vendor Invoice, Packing Slip,
Bill of Lading, Key Rec Panel, Trouble Notification Form, Receiving Worksheet,
Receiving Manifest, Vendor Chargeback Form and LTA Shipping Manifest, and in
accordance with customer’s standard policies and procedures attached hereto as
Attachment 1 to Exhibit A.
 
PERFORMANCE STANDARDS
 
(a) ACI shall perform the Services in a proper and workmanlike manner in
accordance with accepted industry standards, practices and procedures (“Industry
Standards”).
 
(b) ACI shall provide the Services with regard to the Merchandise within the
following time constraints:
 
(1) All Merchandise received as Cross-Docked will be processed and shipped
within 24 hours of receipt of Distribution information from Customer.
 
(2) All other Merchandise will be processed within 48 hours of receipt of
Distribution information from Customer.
 
(c) ACI shall maintain a Quality Level of 99% with respect to Merchandise
processing accuracy and as defined in the Base Plus Kurt Salmon Associates
Quality System.


58



--------------------------------------------------------------------------------



 



Attachment 1 to Exhibit A
 
Customer’s Standard Policies and Procedures


59



--------------------------------------------------------------------------------



 



EXHIBIT B
 
Materials and Equipment to be provided by Customer at the ACI Facility
 
(A) ALL CONTROL ROOM EQUIPMENT, TICKET MAKING EQUIPMENT, TICKET STOCK, COMPUTER
FORMS, LABELS, AND PACKING CARTONS.
 
(B) ALL CONTROL ROOM COMPUTER EQUIPMENT AND DATA COMMUNICATION LINES.
 
(C) ALL PACKING SUPPLIES, HANGERS, POLY BAGS, CARTONS, SEALING TAPE, AND LABELS
NECESSARY FOR MERCHANDISE PROCESSING.


60



--------------------------------------------------------------------------------



 



EXHIBIT C
 
Fees Payable to ACI
 
Rate Schedule
 

                                                      Cost per Unit  
Service
  2002*     2003     2004     2005     2006     2007    
Processing Service
                                               
Regular
  $ 0.316                               N/A          
Pre-Pack
  $ 0.246                               N/A          
Pre-Ticketed
  $ 0.251                             $ .145          
Pre-Pack/Pre-Ticketed
  $ 0.216                             $ .11          
Cross Dock
  $ 0.050                             $ .04          
Backstock
  $ 0.120                             $ .14          
Special Projects
  $ 9.50/hr                             $ 10.50/hr          


 

 

* Rates effective 4/1/2002 until 1/31/2003.

 
All other rates commence on 2/1 of the stated year and are effective until 1/31
of the following year. New rate structures will be implemented each year based
upon Aeropostale’s receipt projection.


61